WELSH, District Judge.
Reference is made to opinions filed in Bowles v. Flotill, D.C., 4 F.R.D. 499, and Bowles v. Sebastopol Berry Growers Association, D.C., 5 F.R.D. 178, for the views of this Court in regard to bills of particulars.
It is ordered that defendants’ motion for a bill of particulars be, and the same is hereby, granted in the following respects—
That plaintiff be required to specify:
1. The specific articles of apparel referred to as “certain articles of apparel” in lines 16 and 17, page 2 of plaintiff’s complaint ;
2. (a) The specific articles of apparel which plaintiff alleges in lines 23 to 26, page 2 of his complaint that defendants sold;
(b) The specific articles of apparel which plaintiff alleges in lines 23 to 26, page 2 of his complaint that defendants offered to sell.
3. (a) The specific articles of apparel which plaintiff alleges in lines 11 to 15, page 4 of his complaint that defendants sold;
(b) The specific articles of apparel ' which plaintiff alleges in lines 11 to 15, page 4 of his complaint that defendants offered to sell.
4. (a) The specific articles of apparel which plaintiff alleges in lines 1 to 5, page 6 of his complaint that defendants sold;
(b) The specific articles of apparel which plaintiff alleges in lines 1 to 5, page 6 of his. complaint that defendants offered to sell.
5. The dates on, or between, which plaintiff claims defendants sold or offered to sell the articles referred to in paragraphs 2, 3 and 4 next hereinabove set forth.
6. The maximum prices established by the regulations for the articles referred to in paragraphs 2 to 4 inclusive hereinabove set forth.
Plaintiff will be granted twenty days after notice hereof to serve and file his bill of particulars, and defendants may have fifteen days thereafter to answer or to make such motion as may be advised.